DETAILED ACTION
Amendments filed 23 September 2021 have been entered. The specification amendment overcomes the specification objections of the previous office action. The Claim amendments overcome the 112(b) rejection of the previous office action. New claims 21-22 have been entered. Claims 1-22 are pending. Claims 1-17 remain withdrawn due to a previous restriction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell (US 2013/0149171).
Regarding claim 18, Caldwell discloses apparatus comprising a fluid working machine (fluid working machine, par 0010), the fluid working machine comprising a rotatable shaft (drive shaft of wind turbine, par 0055), at least one working chamber having a volume (working chamber volume, par 0017) which varies cyclically with rotation of the rotatable shaft, a low pressure manifold (id.) and a high pressure manifold (id.), a low pressure valve (id.) for regulating communication between the low pressure manifold and the working chamber, a high pressure valve (id.) for regulating communication between the high pressure manifold and the working chamber, a controller (controller, par 0018) configured to actively control one or more said valves in phased relationships with cycles of working chamber volume (control in phased relationship, id.), to determine the net displacement of fluid by the working chamber on a cycle by cycle basis (select the net volume displaced on each volume cycle, id.), wherein for a given cycle type (motoring mode, pumping mode, par 0013-0014, 0019-0020), the 
Regarding claim 19, Caldwell discloses an apparatus according to claim 18, wherein the rotatable shaft is coupled to a drive train (hub and blade assembly of a wind turbine, par 0095) and wherein the measurement or prediction of an event associated with a temporary acceleration of the rotatable shaft or an event associated with a temporary change in the pressure in the high pressure manifold is a measurement or prediction of an event associated with a discontinuity in the torque exerted on the rotatable shaft by the drive train (valve timing changes counter fluctuations in torque, par 0095), for example due to backlash.  

Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a 
Regarding claim 20, Caldwell discloses a method of operating apparatus according to claim 18, comprising monitoring the speed of rotation of the rotatable shaft (speed of rotation of the shaft, par 0070, 0072), detecting instances of temporary accelerations of the rotatable shaft (controller receives feedback value of acceleration of the renewable energy device, ie wind turbine, par 0049, 0055), analysing operating parameters when the detected instances occur, determining parameters of a prediction algorithm (scheduler of torque to the ring cam, par 0049, 0078; since the scheduler determines future action based on current feedback, the scheduler is predicting appropriate future action which is a prediction algorithm) responsive thereto and subsequently predicting events associated with a temporary acceleration of the rotatable shaft using the prediction algorithm and the determined parameters (id.), and responsive thereto actively controlling the said opening or closing of the low or high pressure valve to temporarily occur at the alternative phase (controller selects timing of the valve, and schedules ring cam changes, par 0078).
Regarding claim 21, Caldwell discloses an apparatus according to claim 18, wherein the event which is measured or predicted is a vibration (blade vibrations measured via blade sensors 185, par 0071, 0078, 0095) arising from a pattern of a selection of working chambers (controller determines when to conduct displacement strokes and idle strokes, par 0019, 0020) to carry out active cycles in which a working chamber makes a net displacement of working fluid, and inactive cycles, in which a working chamber makes substantially no net displacement of working fluid (active cycles with a net displacement and idle cycles where there is no net displacement, are regulated to time-net displacement, par 0006; the opening and closing of valves is controlled in relation to blade vibrations, par 0071, 0078, 0096; the opening and closing of valves is inherent in the operation of active and idle cycles, because valves control fluid intake into the working chambers of a pump during both the active and idle cycles, par 0018).  
.

Response to Arguments



Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Caldwell uses the word “mode” in a different sense than applicant. Applicant is arguing unclaimed subject matter; the term “mode” is unclaimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments clarifying the term “phase.” Applicant argues that the term “phase” in their application refers typically to “a cycle of working chamber volume,” pg 2. However, “phase” is used throughout applicant’s specification in several different ways, such that a person of ordinary skill in the art would interpret “phase” in context in different ways. 
The first meaning of “phase” refers to the plain meaning. “Phase of a cycle of a working chamber volume,” par 0013, would have a plain meaning of “phase” such as “intake/expansion phase” or “discharge/contraction phase” (Applicant uses it in this manner in paragraphs 0022, 0027). 
The second meaning of “phase” is used in the majority of the document. It appears that “phase of a cycle” refers simply to the generic timing of a chamber volume and does not differentiate between 
The third meaning of “phase” is the actual point in the cycle where the valves open or close (“precise phase [is the point] at which valves open or close,” par 0016).
In accordance with the above interpretations, the term “default phase” refers to the point in reciprocation at which a signal is sent to open or close a valve without advancing or retarding the valve timing (See paragraphs 0017, 0018, 0020). 
In accordance with the above interpretation, the term “alternative phase” refers to the point in reciprocation at which a signal for valve opening or closing is sent in order to advance or retard the valve opening or closing (par 0020, 0042-0043, 0049).
In accordance with the above interpretation, the term “target phase” refers to the point in reciprocation at which an advanced or retarded valve opens or closes (par 0019-0020). 
In regards to applicant’s argument that Caldwell’s disclosure of a motoring mode and a pumping mode cannot be used to disclose the claimed “default phase,” (page 3 of arguments). The argument is not persuasive; applicant’s “default phase” is specifically in relation to the default phases of valve opening for both motoring (Applicant’s published application, par 0017) and pumping (Applicant’s published application, par 0018). Applicant’s Paragraph 0017 refers to advancing valve timing in a motoring cycle. Applicant’s Paragraph 0019 refers to retarding valve timing in a pumping cycle. Therefore, the office’s use of Caldwell’s motoring and pumping having a default phase is correct.

In regards to applicants argument that since Caldwell doesn’t disclose a default mode, Caldwell also fails to disclose “a controller configured  ... to transmit the controls signals at an alternative phase 
In regards to applicant’s argument that since Caldwell discloses basing a signal to open and close valves on a blade sensor signal, that it fails to disclose a default mode, and a controller configured to transmit the control signals. It is immaterial that Caldwell also considers a blade sensor signal. Applicant fails to argue why Caldwell considering a blade sensor signal is significant. As such the argument is disregarded.
In regards to applicant’s argument that Caldwell does not disclose the apparatus controlled to be “responsive to a measurement or prediction of an event associated with a temporary acceleration of the rotatable shaft or an event associated with a temporary change in the pressure in the high pressure manifold,” because Caldwell paragraph 0017 discloses that the high-pressure valves are openable under high pressure as passive valves (arguments pg 4).  This is not persuasive, Caldwell paragraph 0018 has already been cited to show the controller electronically controls said high pressure valve (par 0018-00019). Furthermore, Caldwell paragraph 0095 was also cited, and clarifies that a controller signals the opening of said valves (par 0095). Therefore Caldwell discloses the claimed material.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “dominant … phase”, page 3 of arguments; “default mode,” page 3 of arguments; “conservative mode,” page 3 of arguments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 19, applicant argues that Caldwell does not disclose a discontinuity in the working face of the ring cam, nor discontinuity in the flow produced by interaction of pistons with the ring cam.  Applicant is arguing unclaimed subject matter, because discontinuity in the working face, is not claimed.  Furthermore, applicant is narrowly reading the term “discontinuity.” A broader reading of “discontinuity” includes the plain meaning of “irregularity.” Caldwell discloses responses to variations in torque as cited in the rejection (Caldwell, par 0095). Therefore Caldwell discloses the claimed material.
Regarding claim 20, applicant argues that Caldwell does not disclose a prediction algorithm. This is not persuasive. Applicant has not provided any argument’s in support of the allegation. The rejection of Claim 20 is maintained, examiner notes that the interpretation of algorithm was specifically addressed on page 6 of the non-final office action. Therefore Caldwell discloses the claimed material.
Applicant’s arguments regarding new claims 21 and 22 have been addressed above.
Since Caldwell has been shown to satisfy applicant’s arguments. The rejection in view of Caldwell is maintained.

Conclusion

















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY S LEE/Examiner, Art Unit 3746                      

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746